Citation Nr: 0212688	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  00-09 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease with painful limitation of movement of the left knee, 
currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
left knee injury, currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Keith L. Spadafora, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1943 to January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.


FINDINGS OF FACT

1.  The left knee arthritis is manifested by slight 
limitation of function and motion.

2.  The veteran's residuals of a left knee injury 
(instability) is manifested by no more than slight 
instability of the knee.


CONCLUSIONS OF LAW

1.  Left knee degenerative joint disease is no more than 10 
percent disabling.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5010, 5260-5261 (2001).

2.  Left knee injury (instability) is no more than 10 percent 
disabling.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. Part 
4, § 4.71a, Diagnostic Code 5257 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The VCAA applies to all pending claims for VA 
benefits and provides, among other things, that VA shall make 
reasonable efforts to notify a claimant of relevant evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also requires VA to 
assist a claimant in obtaining such evidence.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).

VA has a duty under the VCAA to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
Supp 2001).  The Board finds that the November 1999 rating 
decisions and the February 2000 and March 2002 statements 
specifically satisfy the requirements of 38 U.S.C.A. § 5103 
of the new statute in that they clearly notify the veteran of 
the pertinent laws and regulations and evidence necessary to 
substantiate his entitlement to an increased rating.  In 
March 2001, the veteran was sent a letter notifying him of 
the change in the law and that the VA had a duty to assist 
him in obtaining evidence.  The letter also informed the 
veteran what the evidence must show to establish entitlement 
to his claim, what information or evidence was still needed 
from the veteran and what he can do to help with his claim.  
The letter asked the veteran where he could be reached and 
told him where to send any information or evidence.  The 
letter notified the veteran what had been done to help with 
his claim and provided contact information if he was in need 
of assistance.  Under these circumstances, the Board finds 
that the notification requirement of the VCAA has been 
satisfied.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A (West Supp. 2001). The RO has made reasonable efforts 
to obtain all pertinent medical records.  Namely, service, 
private, and VA medical records are associated with the 
veteran's claims file.  

In sum, VA has satisfied its duties to notify and to assist 
the veteran in this case and additional development and the 
further expenditure of VA's resources is not warranted.  The 
Board thus finds that no further action is necessary to meet 
the requirements of the VCAA and the applicable regulatory 
changes published to implement that statute.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Rating evaluation and analysis

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  Generally, the degrees of disability 
specified are considered adequate to compensate for loss of 
work from exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (2001).  Consideration must be given to 
the ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10 (2001).  If there 
is a question as to which of two ratings should apply, the 
higher rating is assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(2001).

The veteran currently has a 10 percent rating for residuals 
for a left knee injury and 10 percent for left knee 
degenerative joint disease with painful loss of motion.

Evidence

A June 1999 letter from Mitchell Atlas, M.D. was submitted.  
Dr. Atlas states that the veteran had painful arthritis of 
the left knee.  He stated that the veteran's pain and 
disability advanced and persisted until now.  He noted that 
the veteran was virtually unable to climb stairs and suffered 
intolerable pain.

The veteran underwent a VA examination in August 1999.  The 
veteran reported that he had postero/lateral pain that 
occurred every other day at an intensity that was 10/10.  The 
veteran also indicated that he had some joint line 
tenderness, but denied instability or any giving way.  There 
was no locking or popping.  However, the examiner noted that 
the veteran was afraid to fully extend the knee due to pain.  
The veteran reported that the pain was so intense at time 
that it causes his knee to buckle.  Examination of the left 
knee revealed a range of motion from 5 to 120 degrees, which 
is asymmetric on the contralateral side and reduced.  He had 
a 11/2 cm. left quadriceps atrophy compared to the right and 
there was positive medial joint line tenderness.  There was a 
1+ Lachman's test on the left compared to the right.  The 
veteran had an antalgic gait with short-stem phase on the 
left and did not come to full extension with ambulating 
normally.  The examiner noted that the veteran had a left 
lower extremity leg length discrepancy that he attributed to 
hip surgery.  The patellar compression test was negative and 
there was a negative apprehension test.  X-rays revealed 
moderate to severe degenerative joint disease of the left 
knee in the femoral/tibial compartment.  The veteran also had 
patello/femoral arthritis, greater on the right than the 
left.  

In a December 1999 report, Robert Reeves, M.D. stated that 
the veteran had pain in the posterior aspect of the left 
knee.  He noted that the veteran reported feeling as if his 
knee were about to buckle and that his knee was dislocated.  
Examination revealed a palpable popliteal cystic mass of 
moderate size that was tender.  The veteran had limited 
motion.  Range of motion was 10 to 115 degrees.  There was a 
varus malalignment and tenderness along the medial join line.  
Standing AP views of the left knee with lateral and patella 
views demonstrated severe narrowing of the medial compartment 
of the left knee with loss of joint.  Marginal osteophytic 
lipping was noted.  Weight bearing views of the right knee 
demonstrated degenerative changes of a moderate degree 
without severe narrowing of the joint space.  

L C, M.D. stated in a report dated June 2001 that the veteran 
had complaints of pain, weakness, stiffness, swelling, 
instability, fatigue and lack of endurance involving the left 
knee joint.  The veteran reported that his symptoms occurred 
intermittently and lasted from seconds to minutes.  Walking, 
standing, kneeling and squatting aggravated his pain.  
Resting and applying hot and cold compresses and using Ace 
wrapping somewhat alleviated the pain.  During a flare-up of 
the condition, he was able to ambulate for approximately one-
half of a block before he had to stop because of the pain.  
The veteran reported that his knee condition had worsened and 
was accompanied by spasms of the left calf associated with 
intermittent numbness.  The veteran was not able to cook, 
vacuum, shop or push a lawn mower.  He had difficulty 
climbing stairs and doing the gardening.  The veteran had 
abnormal posture in that he had a mild genu varum deformity 
involving the left knee joint.  The veteran's gait was 
slightly abnormal in that he had a mild left antalgic gait.  
The veteran did not require any device such as a brace, 
corrective shoes, crutches or cane; however, he sometimes 
uses and Ace wrap over the left knee joint.  There was no 
rigidity or spasm, circulation disturbance, swelling or loss 
of strength.  

Examination of the knee joint revealed no evidence of heat, 
redness, effusion, drainage, abnormal movement or 
instability, but there was weakness and mild soft tissue 
swelling over the left knee joint.  The left knee joint range 
of motion using a goniometer was reported as active flexion 
limited at 125 degrees/140 degree, with pain at 100 degrees 
and active extension was limited at negative 10 degrees/0 
degrees with pain at negative ten degrees.  The range of 
motion of the left knee was limited by pain, weakness and 
fatigability at extremes of range of motion with pain having 
the major functional impact on the veteran.  The left knee 
showed no evidence of lack of endurance or incoordination.  
The veteran had no constitutional signs of arthritis, such as 
anemia, weight loss, fever or skin disorder.  Diagnostic 
studies of the left knee revealed degenerative arthritis.  
Examination of the knee joint revealed mild soft tissue 
swelling over the left knee joint, without warmth or 
erythema.  The range of motion was decreased to due pain, 
fatigue, and lack of endurance and incoordination.  As to the 
left knee condition the veteran had service connected 
functional impairment and was specifically limited in 
running, prolonged walking, standing, kneeling and squatting.  

A.  Arthritis and limitation of motion

In a General Counsel opinion, VAOGCPREC 23-97 (July 1, 1997), 
General Counsel established that limitation of motion and 
instability may be separately rated.  See also VAOPGCPREC 9-
98 (August 14, 1998).  Diagnostic Codes 5003 and 5010 require 
that degenerative arthritis be established by x-ray findings 
and that degenerative arthritis will be rated on the basis of 
limitation of motion.  See 38 C.F.R. §§ 4.71a, Diagnostic 
Codes 5003, 5010 (2001).  When, however, limitation of motion 
of the specific joint or joints is noncompensable under the 
appropriate Diagnostic Codes, an evaluation of 10 percent is 
for application for such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Id.

Under Diagnostic Code 5260, flexion limited to 60 degrees 
warrants a 0 percent evaluation; flexion limited to 45 
degrees warrants a 10 percent evaluation; flexion limited to 
30 degrees warrants a 20 percent rating; and flexion limited 
to 15 degrees warrants a 30 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2001).  Under Diagnostic Code 
5261, extension limited to 5 degrees warrants a 0 percent 
evaluation; extension limited to 10 degrees warrants a 10 
percent evaluation; extension limited to 15 degrees warrants 
a 20 percent evaluation; extension limited to 20 degrees 
warrants a 30 percent evaluation; extension limited to 30 
degrees warrants a 40 percent evaluation; and extension 
limited to 45 degrees warrants a 50 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2001).  The Board 
has reviewed the evidence of record and finds that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for degenerative joint disease of the 
left knee

The veteran has been diagnosed with degenerative arthritis in 
the left knee.  He also has limitation of motion in the left 
knee, as evidenced by the medical evidence.  The August 1999 
VA examiner noted that the veteran was afraid to fully extend 
the knee due to pain.  The VA examiner reported left knee 
range of motion from 5 to 120 degrees, which was asymmetric 
on the contralateral side and reduced.  In December 1999, Dr. 
Reeves reported the veteran had limited motion, which was 10 
to 115 degrees.  The most recent evidence of range of motion 
comes from Dr. C's June 2001 report.  Dr. C reported left 
knee joint range of motion using a goniometer was active 
flexion limited at 125 degrees/140 degrees, with pain at 100 
degrees and active extension limited at negative 10 degrees/0 
degrees with pain at negative ten degrees.  Based upon the 
reports of limitation of flexion an evaluation in excess of 
10 percent for degenerative joint disease of the left knee is 
not warranted under Diagnostic Codes 5260 and 5261.

An increased evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
The veteran has complained of pain, which is contemplated by 
the 10 percent evaluation that has been granted in this 
decision.  See 38 C.F.R. § 4.59 (intent of rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability and entitled to at 
least the minimum compensable evaluation for the joint).  At 
the time of the June 2001 Dr. C reported that range of motion 
was decreased due to pain, fatigue, lack of endurance, and 
incoordination with pain having the major functional impact 
on the veteran.  

The Board accepts that the veteran has functional impairment.  
We believe that he has pain, limitation of motion, 
fatigability and has difficulty climbing stairs.  The 
examiners have established limitation of motion and have 
established that the best ranges of motion have approximated 
115 to 125 degrees of flexion.  However, at least one 
examiner established that pain began at 100 degrees.  
Similarly, limitation of extension has been reported as 
limited by 5 degrees, but pain began at 10 degrees.  The 
Board accepts that the veteran's functional use is limited by 
pain and weakness.  His functional range of motion, that not 
limited by pain, is from 10 degrees to 100 degrees.  However, 
he retains functional flexion beyond 45 degrees and 
functional extension beyond 10 degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.  

Clearly, the veteran's functional use is limited by more than 
just his best range of motion.  However, his remaining 
overall functional use, from 10 to 100 degrees warrants no 
more than a 10 percent evaluation.   

The veteran is competent to report that he is worse or 
entitled to a higher evaluation.  However, the observation of 
a skilled professional is more probative of the degree of the 
veteran's impairment.  Therefore, the Board finds that the 
preponderance on the evidence is against the claim and there 
is no doubt to be resolved.  

B.  Instability or subluxation

Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is assigned for slight 
impairment of a knee, a 20 percent evaluation is assigned for 
moderate impairment of a knee and a 30 percent evaluation is 
assigned for severe impairment of a knee as measured by the 
degree of recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2001).  

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence is against an evaluation in 
excess of 10 percent for residuals of a left knee injury 
based upon instability.  The evidence does not show any more 
than a slight recurrent subluxation or lateral instability.  
Dr. C established that there was no instability.

At the August 1999 VA examination the veteran reported had 
some joint line tenderness, but denied instability or any 
giving way.  However, the veteran also reported that he does 
have pain was so intense at time that it causes his knee to 
buckle.  The Board notes that the veteran reported feeling as 
if his knee were about to buckle and that his knee was 
dislocated in December 1999 when examined by Dr. Reeves, and 
complained of instability in June 2001 when examined by Dr. 
C.  However, Dr. Reeves did not make any findings regarding 
instability and Dr. C reported that examination showed no 
abnormal movement or instability.  

In order to warrant an increased evaluation, the disorder 
must approximate moderate instability or subluxation.  At 
this time, there is no objective evidence that the veteran 
has instability or subluxation.  The veteran is competent to 
report his symptoms.  To the extent that he has implied that 
his disability, based upon lateral instability and 
subluxation, warrants an evaluation in excess of 10 percent, 
the medical findings do not support his assertions.  The 
Board attaches far greater probative weight to the clinical 
findings of skilled, unbiased professionals than to the 
veteran's statements and testimony, even if sworn, in support 
of a claim for monetary benefits.  Taking the veteran's 
contentions into account and the medical findings, an 
evaluation in excess of 10 percent is not warranted.  The 
preponderance of the evidence is against his claim, and there 
is no doubt to be resolved.  

The Board notes that DeLuca v. Brown is not applicable to 
Diagnostic Code 5257.  Diagnostic Code 5257 is not predicated 
on loss of range of motion and thus 38 C.F.R. §§ 4.40 and 
4.45 are not applicable.  Johnson v. Brown, 9 Vet. App 7, 11 
(1996).  

C.  Extraschedular consideration

Preliminary review of the record reveals that the RO has not 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2000).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).

ORDER

Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease with painful limitation of 
movement of the left knee is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a left knee injury is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

